

TERMINATION AGREEMENT
 
TERMINATING AGREEMENT AND PLAN OF MERGER
 
TERMINATION AGREEMENT, dated as of December 3, 2008 (this “Agreement”),
terminating the AGREEMENT AND PLAN OF MERGER, dated as of June 13, 2008 (the
“Merger Agreement”), among NWJ APARTMENT HOLDINGS CORP., a Maryland corporation
(“Parent”), NWJ ACQUISITION CORP., a Delaware corporation and a direct
wholly-owned subsidiary of Parent (“Merger Sub”) and WILSHIRE ENTERPRISES, INC.,
a Delaware corporation (the “Company”).
 
WHEREAS, the parties previously entered into the Merger Agreement, and
 
WHEREAS, the Board of Directors of the Company has determined that it is in the
best interests of the Company and its stockholders, and declared it advisable,
for the Company to enter into this Agreement, and
 
WHEREAS, the Board of Directors of Parent and the Board of Directors of Merger
Sub have each approved, and the Board of Directors of Merger Sub has declared it
advisable for Merger Sub to enter into, this Agreement,
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and intending to be
legally bound hereby, Parent, Merger Sub and the Company hereby agree as
follows:
 
Section 1.1 Termination. The Company, Parent and Merger Sub hereby terminate the
Merger Agreement pursuant to Section 8.1(a) of the Merger Agreement, and such
Merger Agreement is hereby so terminated.
 
Section 1.2 Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware (without giving effect to
choice of law principles thereof).
 
Section 1.3 Counterparts. This Agreement may be executed and delivered
(including by facsimile transmission) in one or more counterparts, and by the
different parties hereto in separate counterparts, each of which when executed
shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement.
 
[Remainder of Page Left Blank Intentionally]

 

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF, Parent, Merger Sub and the Company have caused this
Agreement to be executed as of the date first written above by their respective
officers thereunto duly authorized.
 
NWJ APARTMENT HOLDINGS CORP.,
a Maryland corporation
       
By:
/s/ Nickolas W. Jekogian, III
 
Name: Nickolas W. Jekogian, III
 
Title:   President
   
NWJ ACQUISITION CORP.,
a Delaware corporation
       
By:
/s/ Nickolas W. Jekogian, III
 
Name: Nickolas W. Jekogian, III
 
Title:   President
   
WILSHIRE ENTERPRISES, INC.,
a Delaware corporation
       
By:
/s/ S. Wilzig Izak
 
Name: S. Wilzig Izak
 
Title:   Chairman of the Board


 

--------------------------------------------------------------------------------

 
 